

117 HR 171 IH: Resilient Manufacturing Task Force Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 171IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Stevens (for herself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to establish a task force to identify vulnerabilities in supply chains for United States entities, and for other purposes.1.Short titleThis Act may be cited as the Resilient Manufacturing Task Force Act of 2021.2.Resilient manufacturing task force(a)DefinitionsIn this section—(1)the term Secretary means the Secretary of Commerce; (2)the term supply chain bottleneck means a limitation in a production value chain that restricts the overall speed or reliability of the manufacturing process; (3)the term Task Force means the Resilient Manufacturing Task Force established under subsection (c)(1); and(4)the term veteran has the meaning given the term in section 101 of title 38, United States Code.(b)Sense of CongressIt is the sense of Congress that— (1)the COVID–19 pandemic has— (A)exposed significant vulnerabilities in the manufacturing sector of the economy of the United States; and (B)led to equipment shortages, supply chain bottlenecks, and workforce misalignments;(2)the vulnerabilities described in paragraph (1) go largely unnoticed until they are revealed by disease outbreaks, cyber attacks, natural disasters, and other emergencies;(3)the crises described in paragraph (2) produce valuable information, the collection and analysis of which can inform policies to fortify the economy of the United States against future threats; and(4)the responsibility for promoting national economic resilience lies with the Federal Government, which must not miss the opportunity presented by the COVID–19 pandemic to learn from that crisis and prepare the United States to better withstand future emergencies.(c)Resilient Manufacturing Task Force(1)Establishment(A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, in coordination with the Secretary of Defense, the Secretary of Energy, and the heads of any other Federal agencies that the Secretary determines appropriate, shall establish the Resilient Manufacturing Task Force.(B)Responsibilities of the SecretaryIn carrying out subparagraph (A), the Secretary, in coordination with the officials described in that subparagraph, shall—(i)determine— (I)the number of members who shall comprise the Task Force; and (II)the qualifications of the members described in subclause (I);(ii)appoint the members of the Task Force; and(iii)establish procedures regarding the operation of the Task Force, including by determining the frequency with which the Task Force shall meet.(2)DutiesThe duties of the Task Force shall be the following:(A)To identify critical vulnerabilities in the supply chains of products and resources that are essential to the economic security of the United States, focusing in particular on vulnerabilities that have been exacerbated by the COVID–19 pandemic.(B)To mitigate the vulnerabilities described in subparagraph (A) by developing plans for the following:(i)The formation of a National Manufacturing Guard, which shall be a reserve of industry volunteers who are trained and empowered to, in times of crisis, help manage manufacturing supply chains, logistics infrastructure, and workforce resources.(ii)The establishment of a Supply Chain Data Exchange, which shall support the National Manufacturing Guard described in clause (i) by providing real-time, centralized information on a national scale regarding, with respect to manufacturing supply chains, inventory, capacity, resources, and supply chain bottlenecks.(iii)The formation of a Technology Corps to serve as a workforce pipeline that prioritizes manufacturing skills that the Task Force and the National Manufacturing Guard described in clause (i) determine to be essential to the economic security of the United States.(C)In carrying out subparagraph (B)(iii), to pay particular attention to increasing educational and training opportunities for underrepresented minorities, women, and veterans.(3)AdviceIn carrying out the duties of the Task Force, the Task Force shall seek to obtain expertise from the public and private sectors, including from—(A)manufacturing extension centers created and supported under the Hollings Manufacturing Extension Partnership established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k);(B)industry consortia and trade groups;(C)private business entities, including small manufacturers; (D)Federal, State, and local government specialists, including economic policymakers and military logistics experts;(E)academic and research institutions;(F)labor organizations; and(G)Manufacturing USA institutes described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)).(4)TerminationThe Task Force shall terminate on the date that is 1 year after the date on which the Secretary establishes the Task Force under paragraph (1).(5)ApplicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Task Force or the activities of the Task Force. (d)Reporting requirementsThe Secretary shall—(1)not later than 90 days after the date of enactment of this Act, submit to Congress a report regarding the formation of the Task Force, which shall contain—(A)an identification of the members of the Task Force, the respective areas of expertise of those members, and the expected roles of those members; and(B)a preliminary plan for carrying out the duties of the Task Force, including forecasts for costs, a preliminary timeline with respect to the activities of the Task Force, and the expected resource needs of the Task Force; and(2)not later than 90 days after the date on which the Task Force terminates, submit to Congress a report containing—(A)a description of the activities of the Task Force during the 1-year period in which the Task Force was in effect;(B)a comprehensive description of how the Task Force carried out the duties of the Task Force described in subsection (c)(2), which shall include any related policy recommendations; (C)a recommendation regarding whether Congress should establish a Resilient Manufacturing Advisory Council to continue the role of the Task Force on an extended or permanent basis; and(D)if applicable, a proposal outlining, with respect to the Council described in subparagraph (C)— (i)the scope and activities of the Council; and(ii)the funding and resource requirements of the Council.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $5,000,000 for the period of fiscal years 2021 through 2022 to carry out this section, which shall remain available until expended.